Order entered February 4, 2020




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-01343-CV

                       IN THE INTEREST OF S.C. AND K.C., CHILDREN

                         On Appeal from the 256th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-11-16417

                                             ORDER
           The reporter’s record in this appeal is overdue. By postcard dated December 4, 2019, we

directed Glenda Finkley, Official Court Reporter for the 256th Judicial District Court, to file,

within thirty days, the reporter’s record, written verification no hearings were recorded; or

written verification appellant had not requested the record.       To date, Ms. Finkley has not

responded. Accordingly, we ORDER Ms. Finkley to file the record or requested verification no

later than February 18, 2020.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Finkley and the

parties.

                                                        /s/   KEN MOLBERG
                                                              JUSTICE